Citation Nr: 0325176	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative changes (arthritis) of the lumbosacral spine.

2.  Entitlement to service connection for degenerative 
changes (arthritis) of the lumbosacral spine.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the major joints, to include knees, shoulders, 
and wrists.

4.  Entitlement to service connection for arthritis of the 
major joints, to include knees, shoulders, and wrists.

5.  Entitlement to an increased rating for arthralgia of 
multiple joints, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1965 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and March 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The case was previously before the Board in December 1999.  
Additional development is required on some of the issues.  
The Board has added the issues involving service connection 
for arthritis of the major joints because they are 
inextricably intertwined with the issues involving the rating 
of the veteran's service connected arthralgia of multiple 
joints.  





FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board denied service connection for arthritis of 
multiple joints in December 1979.

3.  The evidence received since the December 1979 Board 
decision includes private medical records, VA examination 
reports, and a VA medical opinion.  

4.  The evidence received since the December Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for arthritis of the lumbosacral spine and arthritis of the 
major joints.  


CONCLUSIONS OF LAW

1.  The December 1979 decision of the Board denying service 
connection for arthritis of multiple joints is final.  38 
U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1979).  

2.  Evidence received since the December 1979 Board decision 
denying service connection for arthritis of multiple joints 
is new and material, and the veteran's claims for service 
connection are reopened.  38 U.S.C. § 4005 (1976); 38 C.F.R. 
§§ 3.104(a), 19.129(a) (1979).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA has not specifically informed the appellant 
of the evidence needed to substantiate his claims for service 
connection for arthritis.  However, in light of the Board's 
reopening of these claims and remanding them for additional 
development a remand or further development of the issues 
involving reopening the claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Reopening the Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2002).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the older version of 
the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  Under the prior regulations:  

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

Recently new VA regulations have been adopted which implement 
more stringent criteria to be met in order to reopen a 
previously denied claim with new and material evidence.  The 
newly adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R § 3.156(a) (2002).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claims for service 
connection for arthritis well before this date.  This means 
that he only needs to meet the older, less stringent, 
criteria to reopen his claim.  Under the less stringent 
criteria, the court has held that new and material evidence 
can be evidence which provides a more complete picture of the 
circumstances.  Hodge v. West, 155 F.3d 1356 (1998).  

In determining whether the evidence is new and material, the 
Board first looks at whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  If such evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," then the claim must be 
reopened.  Hodge v. West, 155 F.3d 1356 (1998); 38 C.F.R. 
§ 3.156(a) (2001).

In December 1979, a Board decision denied entitlement to 
service connection for arthritis of multiple joints.  That 
decision was final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. 
§ 19.104 (1979).  The issue in this case is whether arthritis 
of the lumbosacral spine and the major joints was incurred 
during the veteran's active military service, or is related 
to the multiple joint arthralgia that the veteran suffered 
from during service.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the December 1979 Board decision which is relevant to, 
and probative of, these issues.  

The evidence of record at the time of the December 1979 Board 
decision that was relevant to the veteran's claims for 
service connection was the veteran's service medical records, 
VA hospital records and a examination report.  The veteran's 
service medical records reveal that he was treated 
lumbosacral strain and multiple joint arthralgia during 
service.  However, there was no x-ray evidence of arthritis 
during service.  

In this case the majority of the evidence of record has been 
submitted since the December 1979 Board decision.  This 
evidence includes: a large volume of VA and private medical 
records and a recent VA medical opinion obtained by the 
Board.  The Board concludes that this evidence is new because 
it was not before the Board when it denied the veteran's 
claim for service connection for arthritis of multiple joints 
in December 1979.  Besides being "new," this evidence is 
also "material" to the veteran's claims.  Specifically, 
some of the new medical evidence reveals radiology reports 
confirming that the veteran has arthritis in his knees.  
There are also private medical records which relate the 
veteran's current arthritis to the arthralgia which he 
suffered from during service.  Finally, the March 2003 VA 
medical opinion give an opinion as to the etiology of the 
veteran's arthritis of the lumbosacral spine.  While this 
opinion is not favorable to the veteran's claim, we note that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances involving a claim 
even if the evidence is not likely to alter the ultimate 
resolution of the claim.  Hodge v. West, 155 F.3d 1356 
(1998). 

Based on the applicable law, regulations and court decisions, 
the evidence received since the December 1979 Board decision 
is new and material.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim 
and provides the required evidentiary basis to reopen the 
veteran's claim.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for degenerative 
changes (arthritis) of the lumbosacral spine, is reopened; to 
this extend the appeal is granted.

New and material evidence has been submitted and the claim 
for entitlement to service connection arthritis of the major 
joints, to include knees, shoulders, and wrists, is reopened; 
to this extend the appeal is granted.


REMAND

The veteran is service connected for arthralgia of multiple 
joints at a 10 percent disability rating.  The veteran's 
claim is that this service connected disability is more 
severe than currently rated and that he warrants an increased 
rating.  The development of the current appeal includes the 
issue of service connection for degenerative changes 
(arthritis) of the lumbosacral spine.

The veteran's arthralgia is rated by analogy.  The April 1996 
statement of the case specifically indicates that Diagnostic 
Code 5003 is being considered in the rating of the veteran's 
multiple joint arthralgia.  Diagnostic Code 5003 is used to 
rate degenerative arthritis and states in part that 
"degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003."  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

There is radiology evidence of record which confirms that the 
veteran does have arthritis in some of his major joints, most 
notably the knees.  There is also evidence of record which 
indicates that the veteran's current arthritis is either 
related to, caused by, or a progression of, the in-service 
multiple joint arthralgia for which the veteran is already 
service connected.  As such, it is appropriate for the RO to 
consider the issue of entitlement to service connection for 
arthritis of the major joints and for the RO to consider 
rating the individual joints for arthritis as instructed in 
Diagnostic Code 5003.  This may well result in an increased 
rating for the veteran's service connected disability as he 
claims.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran and his 
representative a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to the issues listed 
on the front page of this decision 
dealing with service connection and 
increased ratings.  Inform them of the 
time within which they should respond, 
unless the veteran informs the RO that he 
has no additional evidence to submit or 
waives the required time period.  

2.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  

3.  The veteran should be accorded a VA 
Joints examination.  The report of 
examination should include a detailed 
account of all manifestations of joint 
pain and arthritis found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

a.  The evidence of record specifically 
indicates that the veteran has had 
continued complaints of bilateral knee, 
shoulder, and wrist pain since service.  
The examiner should specifically 
examine these joints.  Attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, edema, heat, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of the joints examined.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner should specifically 
ask the veteran to identify any joints, 
other than the knees, shoulders, and 
wrists, in which the veteran has pain.  
If any additional joints are 
identified, the examiner should examine 
those joints

c.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the both knees, 
both shoulders, both wrists, and any 
other joint identified by the veteran.  
The examiner should specify the results 
in actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

d.  X-ray examination of the veteran's 
knees, shoulders, and wrists should be 
conducted, as well as x-ray examination 
of any other joint identified by the 
veteran.  X-ray examination of the 
joints in question is necessary to 
identify arthritis for rating purposes.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

e.  Finally, the examiner is requested 
to offer an opinion as to the etiology 
of any arthritis found to be present.  
That is, is any current arthritis 
suffered by the veteran related to, 
caused by, or a progression of the in-
service multiple joint arthralgia?  

4.  The RO should then readjudicate the 
veteran's claims.  If any claim is 
denied, the RO should issue a new 
Supplemental Statement of the Case and 
give the veteran an opportunity to 
respond, before the case is returned to 
the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



